Citation Nr: 0313801	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960, and again from November 1960 to November 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, among other things, denied the 
veteran's request for a compensable rating for defective 
hearing in the right ear.  The Board first considered this 
issue, as well as others that were appealed from the March 
1999 rating decision, in January 2001 and determined that 
additional development was required.  The RO successfully 
completed all requested development and granted service 
connection for left ear hearing loss in a December 2002 
rating decision.  The RO recharacterized the hearing loss 
disability as bilateral hearing loss and continued the 
noncompensable evaluation previously assigned for the 
veteran's right ear defective hearing.  Following notice of 
this decision, the veteran withdrew his appeal of all issues 
except the assignment of a noncompensable evaluation for 
defective hearing.  The RO acknowledged this withdrawal in a 
letter to the veteran dated in March 2003, and requested that 
all pertinent evidence be submitted by May 4, 2003.  No 
additional evidence was submitted by the veteran and this 
appeal was recertified to the Board.  As such, the one issue 
remaining on appeal is properly before the Board for 
adjudication.

The Board notes that the veteran's representative submitted a 
statement in lieu of a VA Form 646 in May 2003, and addressed 
not only the veteran's appeal of the assignment of a 
noncompensable evaluation for bilateral hearing loss, but 
also the assignment of a 10 percent evaluation for a left 
great toe disability.  The June 2003 brief submitted by the 
veteran's representative in Washington, D.C. also addressed 
the left great toe disability.  Because the veteran 
specifically withdrew all issues on appeal except the 
assignment of a noncompensable evaluation for defective 
hearing, the Board will not address any other issue in this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral hearing loss with a numeric 
designation of I in the right ear and a numeric designation 
of II in the left ear.


CONCLUSION OF LAW

Criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
recent decision in Disabled  American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim 
remaining on appeal has proceeded in accordance with the 
provisions of the law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
February 2001.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from February 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in February 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him three 
audiologic examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claim on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

The veteran's hearing loss has been evaluated using the 
criteria of 38 C.F.R. Section 4.85, Diagnostic Code 6100, as 
there is no evidence of exceptional patterns of hearing loss 
as outlined in 38 C.F.R. Section 4.86.  Specifically, Section 
4.86(a) provides that when the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral; 38 C.F.R. Section 4.86(b) 
provides that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.

The veteran's treatment records show that he has complaints 
of bilateral hearing loss and has been prescribed hearing 
aids.  Since the veteran requested the assignment of a 
compensable evaluation for his hearing loss in September 
1998, he has undergone VA audiologic evaluation three times.  
The first examination was performed in December 1998 and 
yielded the following results based on puretone threshold 
testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
55
80
LEFT
25
25
30
50
50

The puretone threshold average for the right ear was 
determined to be 48 decibels and the average for the left ear 
was determined to be 36 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
88 percent in the left ear.

The second examination was performed in June 2001 and yielded 
the following results on puretone threshold testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
50
80
LEFT
30
30
30
30
40

The puretone threshold average for the right ear was 
determined to be 49 decibels and the average for the left ear 
was determined to be 33 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 100 percent in the left ear.

The third examination was performed in April 2002 and yielded 
the following results on puretone threshold testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
60
85
LEFT
30
25
25
35
40

The puretone threshold average for the right ear was 
determined to be 51 decibels and the average for the left ear 
was determined to be 31 decibels.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
100 percent in the left ear.

Given the evidence as outlined above, the Board finds that 
using the worst case scenario test results, the veteran's 
right ear hearing impairment is assigned a numeric 
designation of I under Table VI and the left ear hearing 
impairment is assigned a numeric designation of II under 
Table VI.  When these designations are matched in Table VII 
to find the appropriate percentage evaluation for assignment, 
the result is a noncompensable evaluation.  As noted above, 
this is a mechanical equation and there is no room for 
subjective interpretation of the test scores.  Accordingly, 
notwithstanding the veteran's assertions that he believes the 
level of disability he experiences is compensable, the Board 
cannot assign a compensable evaluation on a schedular basis 
based on the evidence of record.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his defective hearing and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
hearing loss and the need for hearing aids would have an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned by the RO and confirmed in this 
decision adequately reflects the clinically established 
impairment experienced by the veteran and the assignment of a 
compensable evaluation on an extra-schedular basis would be 
inappropriate.  As such, the veteran's request for a 
compensable evaluation for bilateral hearing loss is denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

